  Case: 1:17-md-02804-DAP Doc #: 2670 Filed: 09/25/19 1 of 7. PageID #: 417235



                             UNITED SSTATES
                             UNITED   TATES DISTRICT C
                                            DISTRICT   OURT
                                                     COURT
                              NORTHERN D
                              NORTHERN  ISTRICT OF O
                                       DISTRICT     HIO
                                                   OHIO
                                   EASTERN DIVISION
                                   EASTERN DIVISION



 IIN
   NR   NATIONAL PRESCRIPTION
      E NATIONAL
     RE          PRESCRIPTION               MDL 2804
                                            MDL 2804
 O      LITIGATION
  PIATE LITIGATION
 OPIATE                                     Case No. 17-md-2804
                                            Case No. 17-md-2804
 This
 This document
      document relates to:
               relates to:                  Hon. Dan
                                            Hon. Dan Aaron
                                                     Aaron Polster
                                                           Polster
 Track One
 Track One Cases
           Cases




         P LAINTIFFS’ R
         PLAINTIFFS'               OPPOSITION TO MOTION
                        ESPONSE IN OPPOSITION
                      RESPONSE                    MOTION FOR
        ACCESS TO JURY
        ACCESS     JURY SSELECTION
                          ELECTION R ECORDS AND IINFORMATION
                                    RECORDS       NFORMATION




September 25,
September 25, 2019
              2019
  Case: 1:17-md-02804-DAP Doc #: 2670 Filed: 09/25/19 2 of 7. PageID #: 417236




        Plaintiffs submit
        Plaintiffs submit this response in
                          this response in opposition
                                           opposition to Defendants’ Motion
                                                      to Defendants' Motion for Access to
                                                                            for Access    Jury
                                                                                       to Jury

Selection Records
Selection         and Information
          Records and Information (ECF No. 2623).
                                  (ECF No. 2623).

                                               ARGUMENT
                                               ARGUMENT

        The Court
        The Court should
                  should reject
                         reject Defendants'
                                Defendants’ sweeping
                                            sweeping demand
                                                     demand for access to
                                                            for access to jury selection records
                                                                          jury selection records

and information,
and information, including
                 including completed
                           completed questionnaires,
                                     questionnaires, either in its
                                                     either in its entirety
                                                                   entirety or
                                                                            or else in substantial
                                                                               else in substantial part.
                                                                                                   part.

The general
The general rule
            rule is
                 is that
                    that the “contents of
                         the "contents of records
                                          records or
                                                  or papers used by
                                                     papers used by the
                                                                    the jury
                                                                        jury commission or clerk
                                                                             commission or       in
                                                                                           clerk in

connection with
connection with the
                the jury           process shall
                         selection process
                    jury selection         shall not
                                                 not be
                                                     be disclosed
                                                        disclosed .. .. .. until
                                                                           until after
                                                                                 after .. .. .. all
                                                                                                all persons
                                                                                                    persons

selected to
selected to serve
            serve as
                  as jurors before the
                     jurors before     master wheel
                                   the master wheel was
                                                    was emptied have completed
                                                        emptied have           such service."
                                                                     completed such service.” 28
                                                                                              28

U.S.C. §§ 1867(f)
U.S.C.    1867(f) (emphasis added).
                  (emphasis added).

        This rule
        This rule has
                  has two exceptions, permitting
                      two exceptions, permitting disclosure only "pursuant
                                                 disclosure only “pursuant to
                                                                           to the district court
                                                                              the district court [jury
                                                                                                 [jury

selection] plan
selection]      or as
           plan or as may
                      may be
                          be necessary
                             necessary to
                                       to the preparation or
                                          the preparation or presentation of aa motion
                                                             presentation of    motion under
                                                                                       under

subsection (a),
subsection (a), (b), or (c)
                (b), or     of this
                        (c) of      section[.]” Id.
                               this section[.]" Id. Defendants
                                                    Defendants rely
                                                               rely only
                                                                    only upon
                                                                         upon the second exception,
                                                                              the second exception,

asserting that
asserting that they anticipate filing
               they anticipate filing aa motion
                                         motion under
                                                under subsection
                                                      subsection (c), which permits
                                                                 (c), which permits aa civil
                                                                                       civil litigant
                                                                                             litigant to
                                                                                                      to

“move to
"move    stay proceedings
      to stay             on the
              proceedings on     ground of
                             the ground of substantial
                                           substantial failure
                                                       failure to
                                                               to comply with the
                                                                  comply with     provisions of
                                                                              the provisions of this
                                                                                                this

title in selecting
title in selecting the petit jury.”
                   the petit        28 U.S.C.
                             jury." 28 U.S.C. §§ 1867(c).
                                                 1867(c). This
                                                          This assertion,
                                                               assertion, however,
                                                                          however, is
                                                                                   is completely
                                                                                      completely baseless
                                                                                                 baseless

and should
and should be
           be rejected.
              rejected.

        Defendants assert
        Defendants assert that
                          that aa motion
                                  motion for
                                         for failure
                                             failure to comply with
                                                     to comply with statutory
                                                                    statutory juror selection
                                                                              juror selection

procedures is
procedures is warranted
              warranted in
                        in this
                           this case because, they
                                case because,      allege, the
                                              they allege, the Jury
                                                               Jury Department
                                                                    Department has
                                                                               has sent
                                                                                   sent out
                                                                                        out 1,000
                                                                                            1,000

pre-screening questionnaires,
pre-screening                 of which
              questionnaires, of which approximately
                                       approximately 725 were returned,
                                                     725 were returned, of
                                                                        of which
                                                                           which approximately
                                                                                 approximately

500 potential jurors
500 potential jurors have been excused.
                     have been excused. See
                                        See Motion
                                            Motion at
                                                   at 2.
                                                      2. Nothing
                                                         Nothing in
                                                                 in this description suggests
                                                                    this description suggests aa

violation, particularly
violation, particularly in
                        in the
                           the circumstances of this
                               circumstances of this case involving aa seven-week
                                                     case involving    seven-week jury
                                                                                  jury trial.
                                                                                       trial.

        The Jury
        The Jury Selection
                 Selection and
                           and Service
                               Service Act
                                       Act (JSSA), 28 U.S.C.
                                           OSSA), 28  U.S.C. §§§ 1861-68,
                                                                 1861-68, provides
                                                                          provides that “any person
                                                                                   that "any person

summoned for
summoned for jury
             jury service may be
                  service may be .. .. .. excused
                                          excused by
                                                  by the
                                                     the court, or by
                                                         court, or by the clerk, under
                                                                      the clerk, under supervision
                                                                                       supervision of
                                                                                                   of

the
the court, if the
    court, if     court’s jury
              the court's      selection plan
                          jury selection plan so
                                              so authorizes,
                                                 authorizes, upon
                                                             upon aa showing
                                                                     showing of
                                                                             of undue
                                                                                undue hardship
                                                                                      hardship or
                                                                                               or

                                                       1
                                                       1
    Case: 1:17-md-02804-DAP Doc #: 2670 Filed: 09/25/19 3 of 7. PageID #: 417237




extreme inconvenience
extreme inconvenience .. .. .. ."
                               .” 28
                                  28 U.S.C.
                                     U.S.C. §§ 1866(c)(1).
                                               1866(c)(1). This
                                                           This Court’s Juror Selection
                                                                Court's Juror Selection Plan
                                                                                        Plan likewise
                                                                                             likewise

provides that
provides      “temporary excuses
         that "temporary         on the
                         excuses on     grounds of
                                    the grounds of undue
                                                   undue hardship
                                                         hardship or
                                                                  or extreme
                                                                     extreme inconvenience
                                                                             inconvenience may
                                                                                           may

be granted
be granted by
           by the court, and,
              the court, and, under
                              under the court’s supervision,
                                    the court's supervision, by
                                                             by the
                                                                the clerk of court.”
                                                                    clerk of         U.S.D.C. N.D.
                                                                             court." U.S.D.C. N.D.

Ohio Juror Selection
Ohio Juror Selection Plan,
                     Plan, §§ O. Here, it
                              0. Here, it is
                                          is to be expected
                                             to be expected that
                                                            that aa significant
                                                                    significant majority
                                                                                majority of
                                                                                         of potential
                                                                                            potential

jurors would invoke
jurors would invoke this
                    this process
                         process and
                                 and be
                                     be excused by the
                                        excused by the Court
                                                       Court from
                                                             from aa seven-week
                                                                     seven-week trial
                                                                                trial for
                                                                                      for the undue
                                                                                          the undue

hardship or
hardship or extreme
            extreme inconvenience
                    inconvenience this extended service
                                  this extended         would cause
                                                service would cause them.
                                                                    them.

         This is
         This is precisely
                 precisely what
                           what occurred
                                occurred in
                                         in United States v.
                                            United States    Barnette, 800
                                                          v. Barnette, 800 F.2d 1558 (11th
                                                                           F.2d 1558 (11th Cir. 1986). In
                                                                                           Cir. 1986). In

Barnette, the
Barnette,     district court
          the district court had
                             had to
                                 to seat
                                    seat aa jury
                                            jury for
                                                 for aa three-month criminal trial
                                                        three-month criminal       of seven
                                                                             trial of seven defendants
                                                                                            defendants

charged with
charged with conspiracy
             conspiracy to defraud the
                        to defraud     United States
                                   the United States Army
                                                     Army and
                                                          and Navy
                                                              Navy and
                                                                   and other
                                                                       other related
                                                                             related crimes. See
                                                                                     crimes. See

id. at
id. at 1559-60.
       1559-60. The
                The district
                    district court clerk followed
                             court clerk followed aa process whereby "400
                                                     process whereby “400 prospective
                                                                          prospective jurors
                                                                                      jurors [were]
                                                                                             [were]

summoned[;] 360
summoned[;] 360 responded
                responded to
                          to the questionnaire; 249
                             the questionnaire;     requested pre-trial
                                                249 requested           excusals due
                                                              pre-trial excusals due to hardship;
                                                                                     to hardship;

[and]
[and] the court granted
      the court granted 245
                        245 of
                            of these requests.” Id.
                               these requests." Id. at
                                                    at 1567.
                                                       1567. Even
                                                             Even though nearly 70%
                                                                  though nearly     of those
                                                                                70% of those

responding (and
responding (and 98% of those
                98% of those requesting) were excused,
                             requesting) were excused, the
                                                       the Eleventh
                                                           Eleventh Circuit held that
                                                                    Circuit held that there was no
                                                                                      there was no

impropriety because
impropriety because the district court
                    the district court had
                                       had individually
                                           individually considered and ruled
                                                        considered and       upon each
                                                                       ruled upon      hardship
                                                                                  each hardship

request. See
request. See id. at 1568.
             id. at 1568. Here,
                          Here, too,
                                too, there is no
                                     there is no reason
                                                 reason to
                                                        to believe based on
                                                           believe based on the strikingly similar
                                                                            the strikingly similar facts
                                                                                                   facts

presented (as
presented (as to both trial-length
              to both              and excuse-rate)
                      trial-length and excuse-rate) that anything different
                                                    that anything               occurred.1
                                                                            has occurred.'
                                                                  different has

         Even if there
         Even if       were, and
                 there were, and some
                                 some disclosure
                                      disclosure of
                                                 of potential
                                                    potential juror selection information
                                                              juror selection information were
                                                                                          were

warranted, Defendants'
warranted, Defendants’ motion
                       motion still
                              still would
                                    would sweep
                                          sweep far
                                                far too broadly. Defendants
                                                    too broadly. Defendants demand
                                                                            demand production
                                                                                   production

of Court
of Court records
         records related
                 related to
                         to the initial potential
                            the initial potential juror selection process,
                                                  juror selection process, aa list
                                                                              list of
                                                                                   of names
                                                                                      names selected
                                                                                            selected and
                                                                                                     and

extensive demographic
extensive             information for
          demographic information     each, all
                                  for each, all correspondence with prospective
                                                correspondence with prospective jurors, all
                                                                                jurors, all

completed and
completed and returned
              returned pre-qualification
                       pre-qualification forms and/or questionnaires,
                                         forms and/or questionnaires, all
                                                                      all documents
                                                                          documents related
                                                                                    related to
                                                                                            to

1
   It also is
   It also is notable
              notable that
                       that Defendants,
                              Defendants, who
                                            who here
                                                  here complain
                                                         complain of of an
                                                                        an allegedly
                                                                           allegedly insufficient
                                                                                     insufficient jury
                                                                                                   jury pool
                                                                                                        pool that   was
                                                                                                               that was
caused by
caused   by the
             the hardships
                 hardships of of service
                                 service in
                                         in aa seven-week
                                               seven-week trial,    have previously
                                                             trial, have              moved the
                                                                          previously moved    the Court
                                                                                                   Court for
                                                                                                          for even
                                                                                                               even more
                                                                                                                    more
trial
trial time.   See Motion
      time. See   Motion for     Additional Trial
                             for Additional    Trial Time
                                                     Time (ECF
                                                            (ECF No.No. 2133)
                                                                          2133) at
                                                                                at 1-2
                                                                                   1-2 (“[T]he
                                                                                        ("[T]he Court
                                                                                                 Court has     reserved
                                                                                                         has reserved
seven weeks
seven   weeks for
                for trial.
                    trial. Respectfully,   if any
                            Respectfully, if   any portion
                                                   portion ofof this   case remains
                                                                 this case  remains after
                                                                                     after summary
                                                                                           summary judgment,
                                                                                                       judgment, that
                                                                                                                    that
is not
is not enough
        enough time
                 time for
                       for aa fair presentation of
                              fair presentation  of the
                                                     the evidence.").
                                                          evidence.”). One     wonders if
                                                                         One wonders    if there is any
                                                                                           there is any trial structure
                                                                                                        trial structure
that  would satisfy
that would    satisfy Defendants'
                      Defendants’ conceptions
                                      conceptions of  of their own due
                                                         their own    due process
                                                                          process rights.
                                                                                   rights.

                                                           2
                                                           2
    Case: 1:17-md-02804-DAP Doc #: 2670 Filed: 09/25/19 4 of 7. PageID #: 417238




decisions to
decisions    excuse prospective
          to excuse prospective jurors, all documents
                                jurors, all documents reflecting
                                                      reflecting the
                                                                 the Court’s
                                                                     Court's juror selection policies
                                                                             juror selection policies

and procedures,
and             and all
    procedures, and all other
                        other records
                              records used
                                      used in
                                           in connection
                                              connection with
                                                         with the
                                                              the jury selection process
                                                                  jury selection         in this
                                                                                 process in      case.
                                                                                            this case.

See Motion
See Motion at
           at 3-4
              3-4 (items
                  (items (a)-(l)). The cases
                         (a)-(1)). The cases Defendants
                                             Defendants cite,
                                                        cite, however,
                                                              however, provide
                                                                       provide for access to
                                                                               for access    no more
                                                                                          to no more

than
than jury lists and
     jury lists and related
                    related demographic
                            demographic information.
                                        information.

         In Test
         In Test v.
                 v. United States, 420
                    United States,     U.S. 28
                                   420 U.S. 28 (1975),
                                               (1975), the Supreme Court
                                                       the Supreme Court addressed
                                                                         addressed aa motion
                                                                                      motion

“requesting permission
"requesting            to inspect
            permission to inspect and
                                  and copy
                                      copy the
                                           the jury lists pertaining
                                               jury lists pertaining to
                                                                     to the grand and
                                                                        the grand and petit
                                                                                      petit juries in
                                                                                            juries in

the instant indictment."
the instant indictment.” Id.
                         Id. at
                             at 29
                                29 (internal
                                   (internal quotation marks omitted).
                                             quotation marks omitted). The
                                                                       The defendant's
                                                                           defendant’s right
                                                                                       right to
                                                                                             to

access the
access the jury lists was
           jury lists was not
                          not disputed
                              disputed in
                                       in the Supreme Court.
                                          the Supreme        See id.
                                                      Court. See id. (“In its brief
                                                                     ("In its brief and
                                                                                    and oral
                                                                                        oral argument
                                                                                             argument

before this
before this Court,
            Court, the United States
                   the United States has agreed that
                                     has agreed that petitioner was erroneously
                                                     petitioner was erroneously denied access to
                                                                                denied access to the
                                                                                                 the

lists and
lists and urges
          urges us
                us to remand the
                   to remand     case.”). In
                             the case.").    ordering that
                                          In ordering that the
                                                           the defendant be given
                                                               defendant be given access
                                                                                  access to the jury
                                                                                         to the jury

lists on
lists on remand,
         remand, the Court recognized
                 the Court recognized that “a litigant
                                      that "a litigant has
                                                       has essentially
                                                           essentially an
                                                                       an unqualified
                                                                          unqualed right
                                                                                      right to inspect jury
                                                                                            to inspect jury

lists.” Id.
lists." Id. at
            at 30
               30 (emphasis in original).
                  (emphasis in original). The
                                          The Court
                                              Court thus addressed no
                                                    thus addressed no type of records
                                                                      type of records other
                                                                                      other than
                                                                                            than jury
                                                                                                 jury

lists because
lists because no
              no other
                 other type of record
                       type of            sought.2
                                      was sought.'
                               record was

         The Sixth
         The Sixth Circuit
                   Circuit and
                           and other
                               other courts
                                     courts since
                                            since have
                                                  have held
                                                       held that
                                                            that the “unqualified right”
                                                                 the "unqualed           recognized in
                                                                                  right" recognized in

Test is aa right
Test is    right solely
                 solely for access to
                        for access to jury lists and
                                      jury lists and related demographic information
                                                     related demographic information and
                                                                                     and not
                                                                                         not to any other
                                                                                             to any other

records or
records or information.
           information. In
                        In United States v.
                           United States    McLernon, 746
                                         v. McLernon, 746 F.2d 1098 (6th
                                                          F.2d 1098 (6th Cir. 1984), the
                                                                         Cir. 1984), the Sixth
                                                                                         Sixth Circuit
                                                                                               Circuit

addressed several
addressed several defendants'
                  defendants’ contention
                              contention that “the district
                                         that "the district court
                                                            court erred
                                                                  erred in
                                                                        in denying
                                                                           denying their motion to
                                                                                   their motion to

inspect and
inspect and copy
            copy the names, addresses
                 the names, addresses and
                                      and questionnaires
                                          questionnaires of
                                                         of the grand jurors
                                                            the grand        who returned
                                                                      jurors who          the
                                                                                 returned the

indictments against
indictments against them.” Id. at
                    them." Id. at 1122.
                                  1122. The
                                        The Court rejected this
                                            Court rejected      argument, holding
                                                           this argument, holding that
                                                                                  that the
                                                                                       the

defendants’ "unqualified
defendants' “unqualified right
                         right to inspection was
                               to inspection was satisfied
                                                 satisfied by
                                                           by disclosure
                                                              disclosure of
                                                                         of the Master Lists
                                                                            the Master Lists and
                                                                                             and the
                                                                                                 the


2
2
  Defendants also
  Defendants     also cite
                       cite United   States v.
                             United States   v. Royal,
                                                Royal, 100100 F.3d     1019 (1st
                                                               F.3d 1019      (1st Cir.  1996), which
                                                                                   Cir. 1996),  which echoes
                                                                                                         echoes Test    in
                                                                                                                   Test in
recognizing an
recognizing    an "'unqualified
                  “‘unqualified right
                                   right to  inspect jury
                                          to inspect          lists.’” Id.
                                                         jury lists."'  Id. at
                                                                            at 1025
                                                                               1025 (quoting
                                                                                      (quoting Test,  supra). The
                                                                                                Test, supra).   The First
                                                                                                                     First
Circuit  also held
Circuit also  held in
                    in Royal
                       Royal that  the remedy
                              that the remedy for for aa district
                                                         district court's
                                                                  court’s erroneous
                                                                           erroneous denial
                                                                                        denial of
                                                                                               of access
                                                                                                  access isis not
                                                                                                              not reversal
                                                                                                                  reversal
of aa conviction
of    conviction or
                  or judgment
                      judgment andand aa new
                                         new trial,   but rather
                                               trial, but  rather remand
                                                                   remand with
                                                                             with instructions
                                                                                   instructions to  allow access
                                                                                                 to allow    access to
                                                                                                                    to the
                                                                                                                       the
records sought
records   sought in
                  in order
                      order to  support aa possible
                             to support     possible motion
                                                         motion toto strike
                                                                      strike the
                                                                             the jury  venire. See
                                                                                  jury venire.  See id.
                                                                                                    id. at
                                                                                                        at 1025-26.
                                                                                                            1025-26.


                                                            3
                                                            3
  Case: 1:17-md-02804-DAP Doc #: 2670 Filed: 09/25/19 5 of 7. PageID #: 417239




relevant demographic
relevant             data about
         demographic data about the general pool
                                the general pool from which the
                                                 from which     grand jurors
                                                            the grand        were selected."
                                                                      jurors were selected.” Id
                                                                                             Id. at
                                                                                                 at

1123; see
1123; see also
          also United States v.
               United States v. Wickline, 2008 U.S.
                                Wickline, 2008 U.S. Dist.
                                                    Dist. LEXIS
                                                          LEXIS 122158,
                                                                122158, at
                                                                        at *6-7
                                                                           *6-7 (S.D.
                                                                                (S.D. Ohio May 20,
                                                                                      Ohio May 20,

2008) (“In
2008) ("In the Sixth Circuit,
           the Sixth          disclosure of
                     Circuit, disclosure of the
                                            the 'Master
                                                ‘Master Lists
                                                        Lists and
                                                              and the relevant demographic
                                                                  the relevant demographic data
                                                                                           data about
                                                                                                about

the general pool
the general pool from which the
                 from which the specific
                                specific grand
                                         grand jurors were selected'
                                               jurors were selected’ is
                                                                     is generally
                                                                        generally sufficient.
                                                                                  sufficient. But
                                                                                              But the
                                                                                                  the

names, addresses,
names, addresses, [and] demographics of
                  [and] demographics of specific
                                        specific jurors who returned
                                                 jurors who returned the indictment, as
                                                                     the indictment, as well
                                                                                        well as
                                                                                             as the
                                                                                                the

transcript of the
transcript of     grand jury
              the grand      selection proceedings,
                        jury selection              are not
                                       proceedings, are not necessary
                                                            necessary to determine whether
                                                                      to determine whether the grand
                                                                                           the grand

jury was selected
jury was          at random
         selected at random from
                            from aa fair cross-section of
                                    fair cross-section of the
                                                          the community.”)
                                                              community.") (quoting McLernon, supra)
                                                                           (quoting McLernon, supra)

(emphasis in citing
(emphasis in citing opinion);
                    opinion); United States v.
                              United States    Montini, 2003
                                            v. Montini, 2003 U.S.
                                                             U.S. Dist.
                                                                  Dist. LEXIS
                                                                        LEXIS 28554,
                                                                              28554, at
                                                                                     at *24
                                                                                        *24 (E.D.
                                                                                            (E.D.

Mich. June
Mich. June 10,
           10, 2003)
               2003) (“The
                     ("The Court
                           Court does not agree
                                 does not agree with
                                                with Defendants'
                                                     Defendants’ assertion
                                                                 assertion that
                                                                           that they have an
                                                                                they have an

unqualified right
unqualified right to any and
                  to any and all
                             all records
                                 records in
                                         in the
                                            the Court’s
                                                Court's possession.”).
                                                        possession.").

        In United
        In        States v.
           United States    Davenport, 824
                         v. Davenport, 824 F.2d 1511 (7th
                                           F.2d 1511 (7th Cir. 1987), the
                                                          Cir. 1987),     Seventh Circuit
                                                                      the Seventh         similarly
                                                                                  Circuit similarly

rejected aa defendant's
rejected    defendant’s demand
                        demand for “the completed
                               for "the           Juror Qualification
                                        completed Juror Qualification Questionnaires so that
                                                                      Questionnaires so that aa

meaningful review
meaningful review of
                  of the potential jurors
                     the potential jurors can be conducted
                                          can be conducted by
                                                           by the Defendant.” Id.
                                                              the Defendant." Id. at
                                                                                  at 1514
                                                                                     1514 (internal
                                                                                          (internal

quotation marks
quotation marks omitted).
                omitted). The
                          The court
                              court held
                                    held that these were
                                         that these were outside
                                                         outside the “unqualified right”
                                                                 the "unqualified        recognized
                                                                                  right" recognized

by the
by     Supreme Court
   the Supreme       in Test,
               Court in       supra, because
                        Test, supra, because "[n]o
                                             “[n]o documents
                                                   documents were
                                                             were involved
                                                                  involved in
                                                                           in Test other than
                                                                              Test other than jury
                                                                                              jury

lists.” Id.
lists." Id. The
            The Seventh
                Seventh Circuit
                        Circuit then held that
                                then held      “the contents
                                          that "the contents of
                                                             of records
                                                                records or
                                                                        or papers used by
                                                                           papers used by the clerk
                                                                                          the clerk

shall not
shall not be
          be disclosed unless those
             disclosed unless those records’
                                    records' contents are shown
                                             contents are shown to be "necessary"
                                                                to be “necessary” for the preparation
                                                                                  for the preparation

of aa motion"
of    motion” under
              under 28
                    28 U.S.C.
                       U.S.C. §§ 1867,
                                 1867, and
                                       and found
                                           found that
                                                 that the defendant had
                                                      the defendant had not
                                                                        not shown
                                                                            shown "why
                                                                                  “why the
                                                                                       the

statutory prohibition
statutory prohibition of
                      of disclosure
                         disclosure needs
                                    needs to be breached"
                                          to be breached” for
                                                          for the completed questionnaires.
                                                              the completed                 Id. at
                                                                            questionnaires. Id. at

1515. Finally,
1515. Finally, the
               the Court explained why
                   Court explained why disclosure of the
                                       disclosure of     completed questionnaires
                                                     the completed questionnaires not
                                                                                  not only was
                                                                                      only was

unauthorized, but
unauthorized, but also
                  also would
                       would be
                             be harmful
                                harmful both
                                        both to prospective jurors
                                             to prospective        and to
                                                            jurors and to the
                                                                          the fairness of the
                                                                              fairness of the

proceedings in
proceedings in which
               which these
                     these records
                           records were
                                   were sought:
                                        sought:

        What defendant
        What             really desires,
              defendant really  desires, and
                                         and what
                                             what he
                                                   he particularly asked for
                                                      particularly asked      in his
                                                                          for in his motion,
                                                                                     motion, were
                                                                                             were
        the
        the juror
            juror questionnaires completed and
                  questionnaires completed    and returned  to the
                                                  returned to      clerk. Those
                                                               the clerk.  Those questionnaires
                                                                                  questionnaires
        contain prospective
        contain prospective jurors’  home addresses
                             jurors' home   addresses and
                                                      and other
                                                           other personal   information. To
                                                                  personal information.    To give
                                                                                              give
        the
        the defendant  an absolute
            defendant an  absolute right
                                    right of
                                          of routine
                                             routine access
                                                     access to all materials
                                                            to all materials would
                                                                             would be   an
                                                                                     be an

                                                    44
  Case: 1:17-md-02804-DAP Doc #: 2670 Filed: 09/25/19 6 of 7. PageID #: 417240



       amendment of
       amendment     of the
                        the [JSSA].
                            USSA]. TheThe defendant
                                           defendant maymay be
                                                             be seeking those forms
                                                                seeking those         as an
                                                                               forms as   an aid
                                                                                             aid for
                                                                                                 for
       voir dire
       voir dire examination   purposes, but
                 examination purposes,     but that
                                               that is
                                                     is not
                                                        not the
                                                            the purpose  of the
                                                                purpose of       questionnaires. If
                                                                            the questionnaires.    If
       these completed judicial
       these completed    judicial jury
                                   jury forms were released
                                        forms were    released to
                                                               to defendants  generally there
                                                                  defendants generally   there
       would exist
       would  exist the  possibility of
                    the possibility  of substantial
                                        substantial abuse
                                                    abuse ofof the information the
                                                               the information   the forms  contain,
                                                                                     forms contain,
       which could
       which  could have
                     have serious
                           serious consequences
                                    consequences for     individual jurors
                                                    for individual         and the
                                                                    jurors and      system.
                                                                                the system.

Id.
Id.

       In sum,
       In sum, Defendants
               Defendants have
                          have not
                               not demonstrated
                                   demonstrated entitlement
                                                entitlement to any prospective
                                                            to any prospective juror selection
                                                                               juror selection

records or
records or information,
           information, or
                        or else at most
                           else at most may
                                        may obtain
                                            obtain disclosure
                                                   disclosure only
                                                              only of
                                                                   of the master list
                                                                      the master list of
                                                                                      of prospective
                                                                                         prospective

jurors and related
jurors and         demographic information
           related demographic information about
                                           about the
                                                 the jury pool.
                                                     jury pool.

                                            CONCLUSION
                                            CONCLUSION

       For all of
       For all of the reasons set
                  the reasons set forth, Defendants’ Motion
                                  forth, Defendants' Motion for Access to
                                                            for Access    Jury Selection
                                                                       to Jury Selection Records
                                                                                         Records

and Information
and             should be
    Information should    denied.
                       be denied.

Dated: September
Dated: September 25,
                 25, 2019
                     2019
                                                  Respectfully submitted,
                                                  Respectfully submitted,
                                                  /s/Paul  J. Hanly,
                                                  /s/Paul J.  Hanly, Jr.
                                                                     Jr.
                                                  Paul J.
                                                  Paul J. Hanly,
                                                          Hanly, Jr.
                                                                 Jr.
                                                  SIMMONS HANLY
                                                  SIMMONS    HANLY C   ONROY
                                                                      CONROY
                                                  112 Madison
                                                  112           Avenue, 77thth Floor
                                                      Madison Avenue,          Floor
                                                  New York,
                                                  New   York, NY
                                                               NY 10016
                                                                   10016
                                                  (212)
                                                  (212) 784-6400
                                                        784-6400
                                                  (212) 213-5949 (fax)
                                                  (212) 213-5949   (fax)
                                                  phanly@simmonsfirm.com
                                                  phanly@simmonsfirm.com

                                                 /s/  Joseph F.
                                                 /s/ Joseph   F. Rice
                                                                 Rice
                                                 Joseph F.
                                                 Joseph  F. Rice
                                                            Rice
                                                 MOTLEY R
                                                 MOTLEY          LLC
                                                             ICE LLC
                                                           RICE
                                                 28 Bridgeside
                                                 28  Bridgeside Blvd.
                                                                 Blvd.
                                                 Mt. Pleasant,
                                                 Mt.  Pleasant, SC
                                                                SC 29464
                                                                    29464
                                                 (843)  216-9000
                                                 (843) 216-9000
                                                 (843)  216-9290 (Fax)
                                                 (843) 216-9290   (Fax)
                                                 jrice@motleyrice.com
                                                 jrice@motleyrice.com

                                                  Paul T.
                                                  Paul T. Farrell, Jr., Esq.
                                                          Farrell, Jr., Esq.
                                                  G REENE K
                                                  GREENE     ETCHUM, LLP
                                                           KETCHUM,      LLP
                                                  419
                                                  419 Eleventh  Street
                                                      Eleventh Street
                                                  Huntington, WV
                                                  Huntington,  WV 25701
                                                                      25701
                                                  (304)
                                                  (304) 525-9115
                                                        525-9115


                                                     55
Case: 1:17-md-02804-DAP Doc #: 2670 Filed: 09/25/19 7 of 7. PageID #: 417241



                                  (800)
                                  (800) 479-0053
                                        479-0053
                                  (304)
                                  (304) 529-3284
                                        529-3284 (Fax)
                                                 (Fax)
                                  paul@greeneketchum.com
                                  paul@greeneketchum.com

                                  Plaintiffs’ Co-Lead
                                  Plaintiffs' Co-Lead Counsel
                                                      Counsel


                                  /s/ Peter H.
                                  /s/ Peter H. Weinberger
                                               Weinberger
                                  Peter H.
                                  Peter H. Weinberger
                                           Weinberger (0022076)
                                                        (0022076)
                                  SPANGENBERG SHIBLEY
                                  SPANGENBERG     SHIBLEY && LIBER
                                                              LIBER
                                  1001 Lakeside
                                  1001  Lakeside Avenue
                                                 Avenue East,
                                                          East, Suite
                                                                Suite 1700
                                                                      1700
                                  Cleveland, OH 44114
                                  Cleveland, OH    44114
                                  (216)
                                  (216) 696-3232
                                        696-3232
                                  (216)
                                  (216) 696-3924
                                        696-3924 (Fax)
                                                  (Fax)
                                  pweinberger@spanglaw.com
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison
                                  Plaintiffs' Liaison Counsel
                                                      Counsel


                                  Hunter J.
                                  Hunter  J. Shkolnik
                                             Shkolnik
                                  NAPOLI SHKOLNIK
                                  NAPOLI   SHKOLNIK
                                  360 Lexington
                                  360 Lexington Ave.,   11th Floor
                                                 Ave., 11th  Floor
                                  New York,
                                  New   York, NY
                                              NY 10017
                                                   10017
                                  (212) 397-1000
                                  (212) 397-1000
                                  (646) 843-7603 (Fax)
                                  (646) 843-7603  (Fax)
                                  hunter@napolilaw.com
                                  hunter@napolilaw.com

                                  Counsel for Plaintiff
                                  Counselfor  Plaintiff Cuyahoga
                                                        Cuyahoga County,
                                                                 County, Ohio
                                                                         Ohio


                                  Linda Singer
                                  Linda  Singer
                                  MOTLEY R
                                  M  OTLEY         LLC
                                               ICE LLC
                                            RICE
                                  401
                                  401 9th  St. NW,
                                       9th St.  NW, Suite
                                                     Suite 1001
                                                           1001
                                  Washington, DC
                                  Washington,    DC 20004
                                                      20004
                                  (202) 386-9626 x5626
                                  (202) 386-9626    x5626
                                  (202) 386-9622 (Fax)
                                  (202) 386-9622    (Fax)
                                  lsinger@motleyrice.com
                                  lsinger@motleyrice.com

                                  Counsel for Plaintiff
                                  Counselfor  Plaintiff Summit
                                                        Summit County,
                                                               County, Ohio
                                                                       Ohio




                                     66
